 In the Matter of J. R.SIMPLOT,BURDELL CURTIS,MRS. R.A. SIMPLOT,AND JOHN D.SNOW,D/B/AJ. R. SIMPLOT PRODUCE COMPANY, PAUL,IDAHO; J. R. SIMPLOT,BUP.DELL CURTIS, MRS. R.A. SIMPLOT, ANDJOHN D.SNOW,D/B/AJ.R. SIMPLOT PRODUCE COMPANY, DELCO,IDAHO; CHARLES N. CAMPBELL AND FRANK S. CAMPBELL,D/B/A C. N.CAMPBELL PRODUCE COMPANY, BURLEY,IDAHO; CILIRLES N. CAMP-BELL AND FRANK S. CAMPBELL,D/B/A C.N. CAMPBELL PRODUCE COM-PANY,RUPERT, IDAHO;L. L. CULBERTSON,RUPERT, IDAHO; J. R.SIMPLOT, BURDELL CURTIS, MRS.R. A. SIMPLOT,AND JOHN D. SNOW,D,/B/AJ. R. SIMPLOT PRODUCE COMPANY,RUPERT, IDAHOandINTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OF AMERICA,LOCAL483, AND JOINT COUNCIL 67,A. F. of L.Cases Nos. 19-R-124 to 19-R-1246, i7el2esive and 19-R-1269'SECOND SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONSNovember 1,1944On April 12, 1944, the National Labor Relations Board issued itsDecision and Direction of Elections in the above-entitled proceed-ing,' and thereafter,on August 10, 1944, issueditsSupplementalDecision Certification of Representatives,and Orders.2In the Sup-plemental Decision,we found that in Cases Nos.19-R-1243, 5 and 6,the number of eligible voters not notified of the elections could haveaffected the result of the elections,and accordingly set aside the elec-tions in those cases.Therein, we stated that we would direct newelections in those cases when the Regional Director should advise usthat normal crews were again employed by the Companies.We havenow been so advised.Therefore,We shall directthat elections bysecret ballot be held among the employees in the units found appro-priate in Cases Nos. 19-R-1243, 5, and 6, who were employed duringthe pay-roll period immediately preceding the date of this SecondDirection of Elections herein, subject to the limitations and additionsset forth in said Second Direction.55 N L R B 122857N.L.R.B 1258.59 N. L.R. B., No. 4.11 12DECISIONSOF NATIONALLABOR RELATIONS BOARDSECOND DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with J. R. SimplotProduce Company, Declo, Idaho, C. N. Campbell Produce Company,Rupert, Idaho,, and L. L. Culbertson, Rupert, Idaho, elections bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days froni'the date of this'Second DirecttOh, under thedirection and supervision of the Regional Director for the NineteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the units found ap-propriate in Cases Nos. 19-R-1243, 5, and 6, in the Board's Decisionof April 12, 1944, who were employed during the pay-roll period im-mediately preceding the date of this Second Direction of Elections, in-cluding employees who did not work during said pay-roll periodbecause they were ill or vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of'the elections, to determine whether ornot they desire to be represented by International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Local483, and Joint Council 67, affiliated with the American Federation ofLabor, for the purposes of collective bargaining.